Citation Nr: 0212505	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  95-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder 
diagnosed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 
1951 to October 1952.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied the 
appellant's claim of entitlement to service connection for a 
sleep disorder.  In June 1997 and in April 2000, the Board 
remanded the sleep disorder issue for additional development.  
The RO has now returned the case to the Board for appellate 
review.

In December 2001, the RO issued a rating decision in which 
service connection was granted for the residuals of cold 
injury of both upper extremities and both lower extremities; 
these residuals had been claimed by the appellant as a 
neurological condition.  In March 2002, the appellant 
disagreed with the assigned initial ratings for each of the 
four service-connected extremities.  The RO issued a 
Statement of the Case in July 2002 and returned the veteran's 
claims folder to the Board shortly thereafter.  As the record 
now before the Board does not show that the appellant has 
filed a substantive appeal following the issuance of the 
Statement of the Case, and because the time limit in which he 
can do so has not yet run, the Board has not included these 
issues in its consideration of the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant is service-connected for cold injury 
residuals for each of his four extremities and evaluation of 
those disabilities includes consideration of sleep disruption 
secondary to painful peripheral neuropathy.

3.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service incident and sleep 
apnea.

4.  The appellant's currently diagnosed sleep apnea has not 
been shown to be etiologically or causally related to active 
duty service or any incident therein.


CONCLUSION OF LAW

The appellant's sleep apnea was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.309 (2001)); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for sleep apnea.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In January 1994, the appellant provided testimony at a 
personal hearing conducted at the RO.  He stated that the 
extreme cold exposure he endured in Korea made him develop a 
neurological disorder that caused him constant pain.  He also 
testified that subsequent to his service in Korea he was 
troubled by nightmares, but that now he had restlessness and 
disturbed sleep, waking three or four times per night.

A review of the claims file shows that the appellant served 
on active duty in the Army from January 1951 to October 1952.  
His DD-214 indicates that his unit of assignment was M 
Company, 10th Regiment, 5th Infantry Division.  The appellant 
has testified that he was assigned to this unit while 
stationed at Indiantown Gap Military Reservation in 
Pennsylvania after returning from Korea.  He has testified 
that during his service in Korea he was assigned to C 
Company, 32nd Regiment, 7th Infantry Division.  He was 
awarded the Combat Infantry Badge, the Bronze Star Medal, and 
the Korean Service Medal.  In the block labeled "Wounds 
Received As A Result Of Action With Enemy Forces", "None" is 
entered.

The appellant's service personnel and medical records have 
been reported to have been destroyed by the fire at the 
National Personnel Records Center (NPRC).  It was noted that 
there were no Surgeon's General Office (SGO) reports on file 
for the appellant.  His separation examination report is the 
only surviving service medical record.  This document shows 
no findings of disability or any mention of sleep apnea.  It 
is dated October 7, 1952, one day prior to the appellant's 
discharge.  His unit was noted to be the 2102nd Area Support 
Unit, Separation Detachment.  The examination was conducted 
at the U.S. Army Hospital at Indiantown Gap Military 
Reservation.  There is no indication from these surviving 
records that would indicate that the appellant was assigned 
to a medical holding unit while at Indiantown Gap.

In March 1994, more than 40 years after his separation from 
service, the appellant claimed service connection for various 
conditions, including a sleep disorder.  In December 2001, 
the RO issued a rating decision in which service connection 
was granted for the residuals of cold injury of both upper 
extremities and both lower extremities; these residuals had 
been claimed by the appellant as a neurological condition.  
The December 2001 rating decision specifically states that 
the currently assigned evaluations of those cold injury 
disabilities include consideration of the appellant's 
complaints of being awakened from sleep several times per 
night secondary to the painful peripheral neuropathy.

In December 2000, the appellant underwent a VA neurology 
evaluation; he reported that he falls to sleep instantly at 
night, but gets up two to three times per night because of 
shoulder discomfort or a burning sensation in his feet.  He 
said that he got seven to nine hours of uninterrupted sleep 
and that he experienced occasional snoring.  He did not 
report any episodes of waking with coughing or gasping for 
air; there were no reported apneic episodes.  The appellant 
was noted to have little or no symptoms and was referred for 
a sleep study.  The appellant underwent a VA sleep disorders 
evaluation in August 2001.  A finding of mild sleep 
disordered breathing was rendered.  

In October 2001, the appellant's claims file was referred to 
a VA physician for a medical opinion.  After reviewing the 
claims file, the doctor stated that the appellant had a 
substantiated severe painful sensori-motor peripheral 
neuropathy that disturbed his sleep and caused him to be up 
multiple times at night.  The reviewer also noted that the 
appellant had sleep apnea.  In December 2001, the VA 
reviewing physician issued a clarification of his opinion.  
The doctor stated that it was the service-connected painful 
peripheral neuropathy that was primarily responsible for the 
appellant being kept up at night and that the sleep apnea was 
an incidental finding.  The doctor further stated that the 
painful peripheral neuropathy and the sleep apnea were two 
separate diagnoses and that he did not find any reason to 
service connect the sleep apnea.

The appellant has contended that he has incurred sleep apnea 
as a result of his active service in the Army.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence.  No competent medical opinion has 
attributed the current diagnosis of sleep apnea to the 
appellant's active service.  Thus, a direct causal link 
between the appellant's claimed sleep apnea and active duty 
service has not been demonstrated.

Sleep apnea is not shown by the evidence of record until 
almost 50 years after service.  Furthermore, the appellant 
has not submitted competent medical evidence showing that he 
currently has sleep apnea that is linked to any incident of 
active service.  His claim for sleep apnea consequently must 
be denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that the 
sleep apnea on had its onset during the appellant's active 
duty.  No sleep apnea was noted at the time of separation.  
There is no medical documentation until 2000 that the 
appellant was diagnosed with any kind of sleep disorder.  
There is no competent objective clinical evidence of sleep 
apnea to a compensable degree within one year of the 
appellant's separation from active service.  Nor is there any 
competent objective medical opinion that the appellant's 
current sleep apnea is related to his period of active 
service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed sleep 
apnea and his military service.  While the appellant has 
asserted that his current sleep apnea had its onset during 
service, his assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, it is not shown that his current sleep 
apnea is proximately due to, the result of, or aggravated by 
service or by a service-connected disease or injury.  In this 
regard, it is noted that the appellant is service connected 
for painful peripheral neuropathy of the four extremities and 
that the evaluation of said disabilities includes sleep 
disturbance other than sleep apnea.  There is no medical 
opinion of record etiologically relating the appellant's 
current sleep apnea to any in-service occurrence or event.  
As such, the evidence is insufficient to support a grant of 
service connection for sleep apnea.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for sleep apnea 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After review of the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions and the Statement 
of the Case (SOC), as well as the Supplemental SOCs, and the 
RO letter sent in October 2001, notified the appellant and 
his representative of the evidence necessary to substantiate 
the claim, the evidence that had been received, and the 
evidence to be provided by the claimant.

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate this claim that has not been obtained.  The RO 
has considered the appellant's sleep apnea claim on the 
merits, and did not base its most recent determination as to 
entitlement to service connection on the concept of a well-
grounded claim.  The RO has also provided the appellant with 
clear notice of the evidence considered and the types of 
evidence he needed to submit to support his sleep apnea 
claim.

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Moreover, given the 
completeness of the present record, which shows substantial 
compliance with the notice and assistance provisions of the 
new legislation, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Neither the appellant 
nor his representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.

The appellant was afforded a personal hearing, as well as VA 
medical examinations that included review of the claims file.  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  Veterans Claims 
Assistance Act of 2000, Pub L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001).


ORDER

Service connection for sleep apnea is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

